Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	Claims 24-26, 41-48, 51-53 are pending in the current application.
2.	This application is a CON of 16/689,930 11/20/2019 ABN, which is a CON of 15/855,598 12/27/2017 PAT 10526368, which is a CON of 14/943,965 11/17/2015 PAT 9890192, which is a DIV of 14/088,233 11/22/2013 PAT 9216976, which is a DIV of 13/620,029 09/14/2012 PAT 8609850, which is a CON of 12/505,294 07/17/2009 PAT 8288551, which claims benefit of 61/081,585 07/17/2008 and claims benefit of 61/158,569 03/09/2009 and claims benefit of 61/178,570 05/15/2009.
Claim Rejections/Objections Withdrawn
3.	The rejection of canceled claims are withdrawn based upon the amendments. The rejection of claims 41, 51-53, 55 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendments.
	The rejection of claims 24, 41, 43, 45, 51-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-10 of U.S. Patent No. 9,732,105 is withdrawn based upon the amendments Applicant's arguments filed August 16, 2022 have been fully considered and are persuasive (See page 7 of 10 to page 8 of 10). 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of 51, 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and is now applied to amended claims 24, 41, 43, 45.   Applicant’s representatives arguments submitted on August 16, 2022 have been fully considered but are not persuasive.  The disclosure of Formula 4 is only found in the specification on page 28. There is no description of the variable R1 as phenyl in this genus.  The R3 group is defined as -NH-R5, and R5 is listed as an “-N-O⸳, N-OH or N=O containing group”.  No mention of the claimed R5 groups is given except as the first selection, TEMPO. There are only descriptions in compounds on page 27 and it is always the first selection TEMPO.
The rejection of claims 24, 41, 43, 45, 51-53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-16, 29-39 of copending Application No. 16/447,716 is maintained. Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.  The argument is that the method of the ‘716 patent claims is distinct from the specification method because of the number of exposures in radiotherapy and in the concentration (Remarks page 9 of 10).  With regard to the number exposures, since each compound application would be independent of each radiation exposure and the patient would then admittedly receive additional radiotherapy, the post-exposure patient receiving additional exposures post-treatment would qualify as a patient of the instant specification.  Moreover, since there is no evidence of post-treatment sequestration of the patient in a radiation free environment the radiated, post-compound treated patient experiencing the environment in the ‘716 application claims would be naturally irradiated.  While each patient would be experiencing their own radiation exposure from background sources such as cosmic rays, radon gas and absorbed food, water and air, depending upon their own unique environment1 they are more or less irradiated.
The intention in the instant specification is also clearly to a method “used for prevention,  mitigation or treatment in a subject of injury caused by radiation exposure is  administered in an amount effective to prevent, mitigate of treat such injury...”  Both post and pre-exposure are contemplated as are radiotherapeutic sources at paragraph [0112]:
The compounds described herein also are useful in preventing, mitigating  (to make less severe) and/or treating injury caused by radiation exposure.  By  radiation, in the context of this disclosure, it is meant types of radiation  that result in the generation of free radicals, e.g., reactive oxygen species  (ROS), as described herein.  The free radicals are produced, for example and  without limitation, by direct action of the radiation, as a physiological  response to the radiation and/or as a consequence of damage/injury caused by  the radiation.  In one embodiment, the radiation is ionizing radiation.   Ionizing radiation consists of highly-energetic particles or waves that can  detach (ionize) at least one electron from an atom or molecule.  Examples of  ionizing radiation are energetic beta particles, neutrons, and alpha particles.   The ability of light waves (photons) to ionize an atom or molecule varies  across the electromagnetic spectrum.  X-rays and gamma rays can ionize almost  any molecule or atom; far ultraviolet light can ionize many atoms and  molecules; near ultraviolet and visible light are ionizing to very few molecules.  Microwaves and radio waves typically are considered to be  non-ionizing radiation, though damage caused by, e.g., microwaves, may result  in the production of free-radicals as part of the injury and/or physiological  response to the injury.


With regard to the dosages being different in each of the methods.  The argued functional dosage limitation is only in claim 16, and as a threshold matter such an argument would only apply to the patentability of claim 16 vis-a-vis the dosage amounts in the method of the instant specification.  To this point, according to the specification of the ‘716 application, “the amount sufficient to achieve a cutaneous cumulative concentration of the targeted nitroxide agent in the subject of 1pmole/mg to 100 mole/mg over a 24 hour period after administration is from 0.1 to 100 mg/ml of the formulation.” (Page 13, line 30-31). Further specific doses that overlap are given on paragraph [0111] of the instant specification: “According to one non-limiting embodiment, an effective dose ranges  from 0.1 or 1 mg/kg to 100mg/kg, including any increment or range there between,  including 1 mg/kg, 5 mg/kg, 10 mg/kg, 20 mg/kg, 2.5 mg/kg, 50mg/kg, and 75 mg/kg.” There is a further suggestion that such amounts are readily determined: “The therapeutic window between the  minimally-effective dose, and maximum tolerable dose in a subject can be  determined empirically by a person of skill in the art, with end points being  determinable by in vitro and in vivo assays, such as those described herein  and/or are acceptable in the pharmaceutical and medical arts for obtaining such  information retarding radioprotective agents.  Different concentrations of the  agents described herein are expected to achieve similar results, with the drug  product administered, for example and without limitation, once prior to an  expected radiation dose, such as prior to radiation therapy or diagnostic  exposure to ionizing radiation, during exposure to radiation, or after exposure  in any effective dosage regimen. .... [0113] The compounds typically are administered in an amount and dosage regimen  to prevent, mitigate or treat the effects of exposure of a subject to radiation.  The compounds may be administered in any manner that is effective  to treat, mitigate or prevent damage caused by the radiation.  Examples of delivery routes include, without limitation: topical, for example, epicutaneous....”
Restriction/Election Maintained
5.	     Applicant’s election of group I and the species of claim 53 in the reply filed on April 26, 2022 was previously acknowledged. The election was made without traverse.  According to the applicant’s representative claims 24, 40-43, 45, 48 and 51-55 read on the elected species.  There is a question as to whether this species was disclosed in the specification. A disclosed species is a compound that was described in the original specification or claims by name or chemical formula.  The compound elected is not disclosed in the specification by name but only arrived at through a mélange of generic variables. In order to arrive at the compound a phenyl would need to be chosen as R1 which is not a possible definition of R1 in claim 24,  R3 as NH-R5 and R5 as TEMPO, X would need to be chosen from the first selection, R4 would need to be benzyl which is not named but would be alkyl C1 substituted by phenyl, and R is Boc.   Defining a new hypothetical species from variables of Markush structures does not meet the species election requirement. The requirement for "election of a single disclosed species" necessitates that the compound have been previously disclosed.  The definition of disclose is: 1. To expose to view, as by removing a cover; uncover.  2. To make known (something heretofore kept secret).  Disclosed is in the past tense therefore the species need to have been already disclosed in the specification, for example listed by name or chemical structure, and not comprise new matter.  If a species is created by picking and choosing many variables from a generic structure to create a compound that wasn't previously described, then that particular species is only being disclosed at the time of picking and choosing.  Regardless, the compound does not read on the claims 24, 41-43, 45, 48, and 51-53 since as explained R1 cannot be phenyl in claim 24.  Claim 42 does not offer phenyl as an R1 so it is also not a claim reading on the election. In the interest of advancing prosecution, the examiner has included claim 24 in the examination despite the fact that it does not read on the elected species, however claim 42 and 48 have been withdrawn and only claims 24, 41, 43, 45, 51-53 have been examined.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 25-26, 42, 44, 46-48, which do not read on the elected species are withdrawn.  Claim 41 was not withdrawn in the previous action and was examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 24, 41, 43, 45, 51, 53, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a compound with R4 as benzyl however a review of the specification does not produce any compound of claim 52 with a benzyl group as R4. The compound of elected is not disclosed in the specification by name but only arrived at through a mélange of generic variables. In order to arrive at the compound a phenyl would need to be chosen as R1 which is not a possible definition except with the current amendment,  R3 as NH-R5 and R5 as TEMPO, X would need to be chosen from the first selection, R4 would need to be benzyl which is not named but would be alkyl C1 substituted by phenyl, and R is Boc.   Defining a new hypothetical species from variables of Markush structures is new matter.  In the most recent set of amendments the generic claim, claim 24, has been amended to have phenyl group, this is also unsupported and no explanation is offered as to where this definition comes from.  In addition, the groups 

    PNG
    media_image1.png
    165
    392
    media_image1.png
    Greyscale

have been added to the definitions of R3. These definitions are unsupported and are also new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 24, 41, 43, 45, 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-16, 29-39 of copending Application No. 16/447,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘716 patent are drawn to a method of using the claimed compounds in a composition to treat radiation damage.  One could not practice the method of the claims 1 and 16 without the compounds at least where they are of Formula (4) which is group (c) or group (d) of which is the same as claim 52.  The method of the copending applications is disclosed in the specification of the instant application, paragraph [003] page 1 last line. Page 3 paragraph [0012] and following.  Various formulations are disclosed on page 35 paragraph [0093] ff.  Various creams are discussed on page 36.  Such a disclosure in the specification makes the method obvious over the compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Citation of Relevant Prior Art
8.   	The prior art of Goldstein US 3,966,764, Goldstein US 3,966,744 and Pierce, J.G. “Applications of Allyl and Alkenyl Zirconocenes and Progress Toward the Total Synthesis of Tuberostemonone”  Dissertation University of Pittsburgh 2003 are made of record and not relied upon but are considered pertinent to applicant's disclosure. 
	Goldstein discloses various amides of acrylic acid and amino TEMPO or pyrrolidine N-O. type spin traps.  Some of these amides are conjugated to various bioactive amines including amphetamine like examples 3.4 [4-(1-Phenyl-2-propylamino)crotonamido]-2,2,5,5-tetramethylpyrrolidinyl-1-oxyl on column 49 of the ‘764 patent:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This compound however does not have the R group of the instant claims but has a phenethylamine instead.
Pierce discloses compound 4-51 on page 83

    PNG
    media_image3.png
    212
    462
    media_image3.png
    Greyscale

Compound 4-55 on page 84 


    PNG
    media_image4.png
    215
    394
    media_image4.png
    Greyscale

and related compound on page 85 such as 4-43  

    PNG
    media_image5.png
    215
    379
    media_image5.png
    Greyscale

These compounds are allylamines or homoallylamines and some have a benzyl group as in the elected species. Compound 4-55 differs from the claimed compounds where X is an olefin, R is Boc, R1 is t-butyl, R4 is benzyl and R5 is TEMPO, by a methylene group between X and the R1/NHR bearing carbon.  While the compounds are structurally similar the examiner can find no reason or suggestion to remove the methylene group and arrive at the compounds of the claims. Pierce comments that the compound was “was converted to the corresponding 4-AT adduct 4-55 for biological testing.” However no details of such testing are disclosed.  There is no apparent reason or teaching to make modifications to the prior art compounds to arrive at the compounds of the claims.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, people in the city of Denver, CO at 5,279′ above sea level receive a cosmic ray dose roughly twice that of a location at sea level. Houses in Boyertown, Pennsylvania, United States hold the record for the most radioactive dwellings in the world do to radon release.  Residents near radiation accidents in Chernobyl and Fukushima have higher radiation exposure.